Los hechos están expresados en la opinión.
El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
El peticionario en el acto de la lectura de una acusación por un presunto delito contra las leyes de Puerto Rico en la Corte de Distrito de Humacao presentó una solicitud pidiendo un juicio por jurado y habiéndosele negado ese privilegio, acudió'a esta corte con una solicitud para que se expidiese un auto de certiorari. La teoría sobre la que descansa la solici-tud es que la Constitución de los Estados Unidos está en vigor en Puerto Rico y que, por lo tanto, el peticionario tiene derecho a un juicio por jurado por razón de la Sexta Enmienda, que reza como sigue::
. u“En todos los procesos criminales, el acusado disfrutará dél de-recho a un juicio rápido y público, por un .jurado imparcial del Estado y distrito donde el delito fuere cometido, distrito que de-berá haberse designado previamente por la ley, y de ser informado Respecto a. la -naturaleza de la acusación; de carearse con los tes-tigos adversos; .de obtener testigos en su favor mediante procedi-mientos compulsorios, y gozar del beneficio de un abogado en su «defensa.”
x-. Puesto que hemos sostenido que, por razón de la Ley "¿Fortes la Constitución de los Estados Unidos es aplicable a Puerto Rico, surge la cuestión de si el delito de que se acusa .al. peticionario necesariamente le da derecho a un juicio por jurado. . En el'caso de Callan v. Wilson, 127 U. S. 554, et seq., "M'Corte Suprema de los Estados Unidos apunta la existencia 'fj,$ un. número dé delitos insignificantes o faltas que pueden ¡ser--juzgados sin la-concurrencia de un jurado. En el de *611Schick v. United States, 195 U. S. 65, la corte reconoce también qne pueden seguirse procesos por pequeñas infracciones* de ley sin la intervención del jurado. Véanse también 16 R. C. L. 201, nota 12; Pearson v. Wimbish, 52 S. E. 753; Natal v. Louisiana, 139 U. S. 621 y notas; 23 A. S. R. 581; 25 A. S. R. 887.
En el caso que ante nosotros pende, el peticionario fué acusado de infracción a la sección 15 de la Ley de Pesas .y Medidas, en relación con la sección 20 de la misma ley, las cuales dos secciones transcribimos:
“Sección 15. — Ninguna persona dará, o permitirá que se dé, nin-gún peso o medida falto o incompleto en la venta o traspaso de ar-tículos, efectos o mercancías y ninguna persona usará, o permitirá que se use, ninguna pesa o medida falsa en ninguna transacción industrial o comercial, como base para fijar el precio o pago en la venta, traspaso o transporte de cualesquiera artículos, efectos o mer-cancías.”
“Sección 20. — Toda persona que infrinja cualquiera de las pre-cedentes disposiciones de esta ley o de las reglas y reglamentos pres-critos en cumplimiento de la misma, y toda persona que,' como pa-trono, o como oficial, director, accionista, o agente de cualquier' corporación, o como miembro de una razón social o compañía, o de otro modo, disponga, ordene, permita o consienta cualquiera infrac-ción de las precedentes disposiciones de esta ley o de dichas reglas o reglamentos, será considerada culpable de un delito menos grave (misdemeanor), y convicta que fuere en una corte de jurisdicción competente, será castigada por la primera falta con una multa máxima de cincuenta dólares o con prisión que nq exceda de cincuenta días, y por la segunda falta, con una multa no .menor de cincuenta dó-lares, ni mayor de doscientos cincuenta dólares, o con prisión por un término no mayor de noventa días, y por las subsiguientes fal-tas, con una multa que no sea menor de doscientos dólares ni mayor de quinientos dólares, y con prisión por un término que no sea mayor de un año.’”-
- Abora, existen indicios de consideración de que el delito menos grave (misdemeanor) penado por estas secciones será una falta insignificante, de. las que en la ley común no dan al acusado el derecho a. un juicio por jurado. El caso, por rá-*612zón de la principalísima cuestión constitucional; que se acaba de resolver en el caso de Muratti v. Foote, no ba sido debida-mente argumentado ante esta corte, y le incumbía al peti-cionario mostrar claramente su derecho. En ausencia de una convicción de que al peticionario le abona un derecho diáfano (olear right) el auto debe ser anulado, sin perjuicio, por su-puesto, del derecho que tiene a presentar la misma cuestión en la apelación, en caso de que fuese juzgado y hallado con-victo.
El auto debe ser anulado.

Desestimada la solicitud y anulado el auto es-pedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.